Citation Nr: 0318133	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  99-21 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right middle finger injury.  

2.  Entitlement to an initial rating in excess of 10 percent 
for chronic left olecranon bursitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from October 1996 to 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In this decision, the RO granted 
entitlement to service connection for residuals of a right 
middle finger injury and chronic left olecranon bursitis and 
evaluated these disorders.  The veteran appealed the initial 
evaluations.  During the pendency of this appeal, the veteran 
changed his residence to the State of Washington and, as a 
result, jurisdiction of this case was transferred to the RO 
in Seattle, Washington.

In September 2000, the Board remanded this case to the RO so 
a requested Board hearing could be conducted.  The veteran 
was afforded a hearing before an acting Veterans Law Judge 
(VLJ) from the Board sitting at the RO in January 2003.  This 
VLJ will make the final determination in this case.  See 
38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).

At the Board hearing in January 2003, the veteran's 
representative raised the issue of entitlement to service 
connection for a tender or painful scar on the left elbow.  
The Board finds that this issue is not properly before it at 
the present time and that this issue is not inextricably 
intertwined with the current appeal.  Therefore, this issue 
is referred to the RO for appropriate action.  




REMAND

The veteran underwent a VA hand, thumb and fingers 
examination in September 2002.  At that time, the examiner 
recommended that an electromyography (EMG) nerve conduction 
study be completed to evaluate the possibility of nerve 
injury, compression neuropathy or reflex sympathetic 
dystrophy.  For some reason, the veteran failed to report for 
the EMG.  While the veteran's middle finger injury is 
currently assigned the schedular maximum rating by analogy 
under Diagnostic Code 5299-5226, if it is shown that the 
service-connected injury was productive of nerve damage, the 
veteran could also be assigned a higher disability evaluation 
under the Diagnostic Codes which evaluate nerve and muscle 
injuries.  The Board finds, therefore, that the veteran 
should be rescheduled for an EMG examination.  

The veteran also underwent a VA joint examination in 
September 2002.  The examiner noted that the veteran had a 
full range of motion of his elbow but that there was pain on 
supination or pronation of either elbow.  A potentially 
applicable Diagnostic Code is Diagnostic Code 5213 that 
provides the rating criteria for evaluation of the elbow 
based on limitation of pronation and supination.  The United 
States Court of Veterans Appeals (Court) has held that when a 
Diagnostic Code provides for compensation based solely upon 
limitation of motion, that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In order to accurately rate the service-
connected disability, the examiner must determine the point 
at which the elbow motion becomes painful.  

The Court has held that where the evidence does not 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).  

The veteran testified before the undersigned at a January 
2003 that he had received treatment for his service-connected 
disabilities at VA facilities at "American Lake", in 
Phoenix, Arizona and in Marion, Indiana, from 1997 to 2001.  
The only VA treatment records associated with the claims file 
are dated in 1999.  The Board finds the RO must attempt to 
secure the other treatment records referenced by the veteran, 
if possible.  

The Board notes that it is unclear from the record whether 
the veteran has been furnished the necessary notices required 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and implementing 
regulations.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  Appropriate action at the RO level is 
therefore required. 

Accordingly, the case is hereby REMANDED for the following 
action:
 
1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The RO should obtain all VA medical 
records that reported treatment of the 
veteran's right hand and left elbow 
disabilities from November 1997 to the 
present time from the VA Medical Centers 
in Tacoma (American Lake) Washington; 
Phoenix, Arizona; and Marion, Indiana.  
All records received should be associated 
with the claims file. 

3.  The veteran should be afforded a VA 
examination by an appropriately qualified 
healthcare professional to determine the 
nature and extent of the service-
connected left elbow and right middle 
finger injuries.  The claims folder must 
be made available to the examiner for 
review before the examination.  All 
necessary testing, to include EMG 
testing, should be accomplished.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  With regard to the left elbow 
disability, the examiner should determine 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the service connected 
elbow disability in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  
It is requested that the examiner provide 
explicit responses to the following 
questions:

a.  Does the service-connected left 
elbow disability (characterized as 
chronic left olecranon bursitis) 
involve the joint structure, the 
muscles, and/or the nerves?  Please 
specifically identify all residuals 
caused by, or aggravated by, this 
disability (to include residuals 
resulting from treatment of an in-
service infection).

b.  Does the service-connected 
residuals of a right middle finger 
injury involve the joint structure, 
the muscles, and/or the nerves?  
Please specifically identify all 
residuals caused by, or aggravated 
by, this disability.

c.  If any muscle injury/disability 
is identified by the examiner, the 
specific muscle(s) involved should 
be identified.  In his or her best 
medical judgment, the examiner 
should indicate whether this muscle 
disability is of a mild, moderate, 
moderately severe, or severe nature.

d.  If any nerve injury/disability 
is identified by the examiner, the 
specific nerve(s) involved should be 
identified.  In his or her best 
medical judgment, the examiner 
should indicate whether this nerve 
disability is of a mild, moderate, 
or severe nature.

e.  What is the range of motion in 
the left elbow, to include pronation 
and supination of the left forearm, 
as measured in degrees?  Has the 
veteran lost any motion in the left 
elbow as a result of his service-
connected disability?

f.  Does the veteran experience pain 
on motion, weakened movement, excess 
fatigability, or incoordination 
during the examination of his left 
elbow, as a result of his service-
connected disability?  The examiner 
should report the extent of any 
additional range of motion loss due 
to pain.

g.  To what extent does the veteran 
experience increased functional 
limitation in his left elbow 
(resulting from pain, weakness, 
instability, excess fatigability or 
incoordination) during flare-ups or 
after repeated use over a period of 
time, as a result of his service-
connected disability?  If there is 
additional disability the examiner 
should report the degree of 
additional loss of motion due to 
such factors.  If the examiner 
cannot offer the requested opinion 
without engaging in speculation that 
fact should be noted and an 
explanation why provided.

4.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  

5.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the either claim remains 
adverse to the veteran, he and his 
representative should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

(Continued on next page.)



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	M. L. WRIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




